United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Polk, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-624
Issued: August 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) overpayment decision dated December 19, 2011. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $2,301.20 from January 17, 2010 to August 17, 2011; (2) whether
OWCP abused its discretion in denying waiver of the overpayment.
FACTUAL HISTORY
Appellant, a 41-year-old nursing assistant, injured her right ankle on June 30, 2009 when
she fell to the floor while getting out of a chair. She filed a claim for benefits, which OWCP
1

5 U.S.C. § 8101 et seq.

accepted for right ankle fracture and nonunion of right ankle fracture. OWCP paid appellant
appropriate compensation for temporary total disability compensation.
An OWCP memorandum dated January 27, 2010 indicated that appellant’s health benefit
premiums were being deducted under code 112. An OWCP pay rate worksheet dated
January 28, 2010 reflected that she had health benefit premiums of $292.59 deducted from her
monthly compensation checks pursuant to code 112.
In an October 11, 2011 Office of Personnel Management Notice of Change in Health
Benefits Enrollment form, it was indicated that appellant’s health benefits were being deducted
for the wrong code, code 112, instead of the correct code, code 105.
OWCP worksheets dated November 1, 2011, found that an overpayment had occurred in
the amount of $2,301.20 for the period January 17, 2010 to August 17, 2011 because her health
benefits premiums were calculated to pursuant to code 112. The overpayment was calculated in
the following manner: the difference between the health premiums deducted under code 112,
and the health premiums she should have had deducted under code 105 for the period January 17
to 18, 2010 was $10.88; $108.81 for the period June 14 to July 3, 2010; $1,066.45 for the period
July 4, 2010 to January 15, 2011; $1,073.38 for the period January 16 to July 30, 2011; and
$41.68 for the period July 31 to August 17, 2011, for a total overpayment of $2,301.20.
On November 15, 2011 OWCP issued a preliminary determination that an overpayment
had occurred in the amount of $2,301.20 for the period January 17, 2010 to August 17, 2011. It
noted that the overpayment had occurred because the appropriate health benefit premiums were
not deducted from her continuing compensation payments during the period, and advised
appellant that if she disagreed with the fact or amount of the overpayment she could submit new
evidence in support of her contention or request a prerecoupment hearing. OWCP advised that
appellant had been found without fault in the creation of the overpayment and requested that she
complete the enclosed overpayment questionnaire (OWCP-20). Appellant was specifically
informed that failure to submit the requested information would result in denial of waiver of the
overpayment. She did not respond to this letter.
In a decision dated December 19, 2011, OWCP finalized the preliminary determination
regarding the overpayment of $2,301.20. It found that appellant was not entitled to waiver
because she did not respond to the November 15, 2011 preliminary determination and did not
complete and submit the attached Form OWCP-20 overpayment questionnaire.
LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management (OPM), which administers the
Federal Employees’ Health Benefits program, provide guidelines for registration, enrollment and
continuation of enrollment of federal employees.
In this connection, 5 C.F.R.
§ 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due to
2

the United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”2
In addition, 5 C.F.R. § 890.502(c) provides:
An agency that withholds less than the proper health benefits contributions from an
individual’s pay, annuity or compensation must submit an amount equal to the sum of the
uncollected contributions and applicable agency contributions required under section 8906 of
Title 5 United States Code, to OPM for deposit in the Employees’ Health Benefits Fund.3
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.4 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.5 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $2,301.20 for the period January 17, 2010 through
August 17, 2011.
The record shows that an overpayment occurred because deductions of health benefit
premiums from appellant’s compensation were computed pursuant to the wrong code during this
period. In its January 27, 2010 memorandum and January 28, 2010 pay rate worksheet OWCP
indicated that appellant’s health benefit premiums were being deducted under code 112. An
October 11, 2011 OPM Notice of Change in Health Benefits Enrollment form found that
appellant’s health benefits were being deducted for the wrong code, code 112, instead of the
correct code, code 105. OWCP worksheets dated November 1, 2011, found that an overpayment
had occurred in the amount of $2,301.20 for the period January 17, 2010 to August 17, 2011
because appellant’s health benefits premiums were calculated pursuant to code 112. OWCP
calculated the amount of overpayment by taking the amount of health premiums appellant had
deducted from her compensation checks from January 17, 2010 through August 17, 2011 during
this period under code 112, and subtracting the amount of health premiums appellant should
have had deducted from her compensation checks during this period under code 105 to arrive at
2

5 C.F.R. § 890.502(a)(1).

3

Id. at § 890.502(c).

4

Supra note 2.

5

Supra note 3.

6

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.

3

an overpayment of $2,301.20. Based on this determination, OWCP properly found that appellant
received an overpayment of compensation in the stated amount during that period.
The record establishes that $2,301.20 in premiums for health benefits were not deducted
from compensation for the period January 17, 2010 through August 17, 2011. Thus, an
overpayment was created by the underdeduction of premiums for health benefits. Appellant
consequently received an overpayment of compensation due to OWCP’s failure to deduct
premiums for health insurance coverage under the correct code, code 105.7 Therefore, OWCP
properly determined that appellant received an overpayment of compensation in the amount of
$2,301.20 for the period January 17, 2010 through August 17, 2011.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.8 An individual should always be
found without fault where the overpayment resulted from OWCP error in the under deduction of
health benefits or life insurance premiums.9
If OWCP finds that, the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.10
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver and no further request for waiver shall be considered until the requested information is
furnished.11
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that she was without fault does not preclude OWCP from recovering all or part of the
overpayment.12 Appellant did not submit a response to OWCP’s November 15, 2011
7

See supra notes 4 through 6 and accompanying text.

8

20 C.F.R. § 10.433(a).

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b) (June 2009).
10

20 C.F.R. § 10.434. See 5 U.S.C. § 8129(b).

11

Id. at § 10.438; Linda Hilton, 52 ECAB 476 (2001).

12

See George A. Rodriguez, 57 ECAB 224 (2005).

4

preliminary determination and did not submit a completed Form OWCP-20. Therefore OWCP
acted properly in refusing appellant’s request for waiver. OWCP was precluded from evaluating
waiver of the overpayment.
Appellant contends on appeal that she should not be responsible for repaying the
overpayment because she was not aware that an overpayment had occurred until she received
OWCP’s November 15, 2011 preliminary determination. As indicated above, however, the fact
that appellant was found to be without fault does not relieve her of responsibility for repaying the
overpayment. In addition, she argues that she did not complete and submit the Form OWCP-20
because she and her husband did not feel comfortable in submitting their personal, financial
information. Appellant indicated that she would have difficulty repaying the overpayment
because she had not worked since June 2009; she has not received compensation checks since
October 6, 2011; her husband was on social security disability and they had to support an
adopted son.
The Board has held that OWCP must rely on a claimant’s current financial situation at
the time of the waiver determination.13 Appellant did not submit the requested financial
information prior to the waiver determination and therefore OWCP could not evaluate her
financial ability to repay the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $2,301.20 for the period January 17, 2010 through
August 17, 2011. The Board finds that the overpayment occurred because OWCP neglected to
deduct the correct amount of health insurance premiums from appellant’s continuing
compensation. The Board further finds that OWCP properly denied waiver of the overpayment.

13

L.S., 59 ECAB 350 (2008).

5

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

